.11.114011111

iJwa lavu

tin 101.1VII

MATTER OF BIJENATENTIIILk

In Visa Petition Proceedingu
A-17192986
Decided by District Director November 2, 1967
Since the minimum requirements for professional recognition as a school counselor consists of graduate level work in the guidance field plus at least one

year of teaching experience, beneficiary, who has done no graduate level work
in the guidance field and has no teaching experience, is not a qualified member
of the professions within the meaning of section 101(a) (32) of the Immigration and Nationality Act, as amended, and is not eligible for preference
classification under section 203(a) (3) of the Act, as amended, as a school
counselor.

Discussion z The petitioner seeks classification, as a preference immigrant under section 203(a) (3) of the Immigration and Nationality
Act, as amended, based upon her qualifications as a school counselor.
She received a Bachelor of Arts degree in guidance and counseling
from St. Scholastica's College, Manila, Philippines on April 11, 1964.
She was employed as a Guidance Counselor from June 1964 to August
1905 by the I:)e La Salle College, Manila, Philippines and from April
1966 to date has been employed as Guidance Counselor by the Assump-

tion Convent, Makati, Rizol, Philippines.
Counselors are listed under professional, technical, and managerial
occupations, Code 045.108 in the dictionary of occupational titles,
Volume I, 3rd Edition, prepared by the United States Department of
Labor. The duties involve counseling individuals and providing group
educational and vocational guidance services : collecting, organizing,
and analyzing information about individuals through records, tests,
interviews, and professional sources to appraise their interests, aptitudes, abilities, and personality characteristics for vocational and
educational planning; compiling and studying occupational, educational, and economic information to aid counselees in nntiring and
carrying out vocational and educational objectives ; referring students
to placement service; assisting individuals to understand and overcome social and emotional problems, and engaging in research and
follow-up activities to evaluate counseling techniques:Counselors may
754

internn Decision .#1869
teach classes and may be designated according to area of activity
as counselor, college; counselor, school.
The Occupational Outlook Handbook, 1966-1967 edition, of the
United States Department of Lahor, states that most states require

counselors to have both a teaching certificate and a counseling certificate. A counseling certificate usually requires graduate level work in
the guidance field, and from one to five years teaching experience.
Seventeen states require a Masters Degree in counseling; and about
half the states require some work experience outside the teaching
fields. In some school systems, teachers who have completed half of
the courses required for the Masters Degree may counsel under
supervision while taking additional courses.
Based upon the foregoing, it is concluded that the minimum requirements for professional recognition as a school counselor consists of
graduate level work in the guidance field plus at least one year of
teaching experience. The beneficiary possesses no graduate level work
and no teaching experience. Consequently, she does not qualify as a
member of the professions under section 203(a) (8).
ORDER : It is ordered that the petition to clasisfy the status of Aglaloros, Abueg Buenaventura as a preference immigrant under section
203(a) (3) of the Immigration and Nationality Act, as amended, be
and is hereby denied.

755

